Citation Nr: 1821049	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to February 2003. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from the October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a December 2017 hearing in front of the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the Veteran's July 2011 VA TBI examination, he has provided additional testimony and evidence regarding the etiology of his condition.  See e.g., August 2015 Board hearing transcript and March 2018 buddy statement.  Notably, VA has newly conceded combat stressors, including his asserted explosive device injury, in the grant of service connection for the Veteran's PTSD.  See August 2017 VA PTSD examination and September 2017 RO rating decision.  In light of the new evidence, an updated VA examination is required.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an updated VA examination to address the etiology of his claimed TBI residuals. 

The opinions must address any conflicting evidence of record and be supported by a clear rationale, discussion of the facts, and medical principles involved.  

Based on the medical and lay evidence of record, the examiner is asked to provide an opinion to the following questions:

(a)  Clearly identify any TBI residuals that have existed at any time during the appeal period, to include headaches and vertigo which are not already contemplated as part of his posttraumatic stress disorder (PTSD), such as symptoms of memory loss.   

(b)  Opine as to whether the Veteran's TBI clearly and unmistakably existed prior to service?  Why or why not?

(c)  For any pre-existing TBI, was it clearly and unmistakably not aggravated by service or was any increase in the disability due to the natural progression of the disease?  Why or why not?  

(d)  For any TBI that did not pre-exist service, is it at least as likely as not (i.e., 50 percent or more) that a TBI was caused or aggravated (beyond the natural progression) by service?  Why or why not?  

If aggravation is found, if possible, a baseline level should be provided before any aggravation occurred.  

In providing the above opinions, the Board notes the Veteran's lay contentions of in-service head injuries from (i) exposure to several IED blasts; (ii) an August 1995 in-service fall from a Bradley; and (iii) an undocumented fall down a mountain (approximately 150 meters) while patrolling with no hospitalization or diagnostic testing.

2.  Finally, readjudicate the appeal.  If the benefit(s) sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

